FILED
                                                           United States Court of Appeals
                                                                   Tenth Circuit

                                                               September 20, 2011
                    UNITED STATES COURT OF APPEALS
                                                 Elisabeth A. Shumaker
                                                                   Clerk of Court
                                 TENTH CIRCUIT



 UNITED STATES OF AMERICA,

               Plaintiff - Appellee,                    No. 11-6101
          v.                                          (W.D. Oklahoma)
 MARK EDWARD BROWN,                            (D.C. No. 5:06-CR-00153-R-1)

               Defendant - Appellant.


                            ORDER DENYING
                     CERTIFICATE OF APPEALABILITY *


Before LUCERO, ANDERSON, and GORSUCH, Circuit Judges.



      After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist in the determination

of this matter. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is

therefore ordered submitted without oral argument.

      Defendant and appellant Mark Edward Brown was convicted by a jury of

attempted armed robbery and using a firearm during and in relation to an



      *
        This order is not binding precedent, except under the doctrines of law of
the case, res judicata, and collateral estoppel. The court generally disfavors the
citation of orders and judgments; nevertheless, an order and judgment may be
cited under the terms and conditions of 10th Cir. R. 36.3.
attempted robbery. Our court affirmed those convictions and the Supreme Court

denied his petition for a writ of certiorari. United States v. Brown, 592 F.3d 1088

(10th Cir. 2009), cert. denied, 130 S. Ct. 1917 (2010).

      Because his petition for a writ of certiorari to the Supreme Court was

denied on March 22, 2010, Mr. Brown had one year (i.e., until March 22, 2011) to

file his 28 U.S.C. § 2255 petition to “vacate, set aside or correct [his] sentence.” 1

On March 25, 2011, Mr. Brown filed a letter with the district court asking for

additional time to file his § 2255 petition, on the ground that the prison was on

lockdown and he could therefore not finish his petition. 2 The district court

denied his request, explaining that it lacked the statutory authority to extend the

one-year deadline and, to the extent it had the power to toll the one-year time

period, Mr. Brown’s letter did not show or even attempt to show that he met the

requirements for obtaining a tolling of the limitation period.

      Ultimately, Mr. Brown never filed a § 2255 motion. Instead, on April 14,

2011, he filed a notice of appeal from the district court’s order denying him an

extension of time. The government has argued that we lack jurisdiction over this



      1
        Pursuant to 28 U.S.C. § 2255(f), a petition must be filed within one year of
“the date on which the judgment becomes final.” A judgment becomes final on,
inter alia, the date when the Supreme Court “denies certiorari.” United States v.
Prows, 448 F.3d 1223, 1227 (10th Cir. 2006).
      2
       His handwritten letter was actually dated March 17, 2011, but it was not
filed until March 25. Mr. Brown did not explain why the lockdown status
prohibited him from completing and/or writing his petition.

                                          -2-
purported appeal because Mr. Brown is appealing from a non-final order. 3

Alternatively, the government argues that Mr. Brown must obtain a certificate of

appealability (“COA”) in order to be able to appeal the district court’s order.

      We could dismiss this appeal on either ground. Thus, even assuming we

have jurisdiction over this appeal, Mr. Brown must obtain a COA before

presenting a § 2255 petition to our court. In order to obtain a COA, a prisoner

must make “a substantial showing of the denial of a constitutional right.” 28

U.S.C. § 2253(c)(2). Furthermore, “[w]hen the district court denies a habeas

petition on procedural grounds without reaching the prisoner’s underlying

constitutional claim, a COA should issue when the prisoner shows, at least, that

jurists of reason would find it debatable whether the district court was correct in

its procedural ruling.” Slack v. McDaniel, 529 U.S. 473, 484 (2000). There is no

debate on whether Mr. Brown’s request for an extension was timely filed, or

whether that constituted a § 2255 petition, or whether the district court erred in

any procedural way in denying his request for an extension of time. 4




      3
        The argument is that, rather than asking the district court for an extension,
which it is unable to grant, a defendant must file a § 2255 petition out of time
and, in that filing, ask the court to excuse his lateness based upon the factors
listed in 28 U.S.C. § 2255(f)(1)-(4), or on the basis of equitable tolling.
      4
       Appellant’s motion to dismiss is denied as moot. The appellant has filed a
reply brief which is untimely. It does not alter the result.

                                         -3-
We accordingly DENY Mr. Brown a COA and DISMISS this matter.

                                   ENTERED FOR THE COURT


                                   Stephen H. Anderson
                                   Circuit Judge




                             -4-